 In the Matter of MONSANTO CHEMICAL COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS,LODGE 1764In the Matter of MONSANTO CHEMICAL COMPANYandBRoTHERHOOD,,OFRAILROAD TRAINMENCases Nos. 16-,R-828 and 16-RD4^ respectively.Decided May 2,1944Messrs.D. L. Eynon, R. K. Muellerand F.H. Sa4ulers,of Marshall,iTex., for the Company:Mr. H. A. Bartlett,of Shreveport, La., andMr. C. L. Mitlhollavd,of Dallas,Tex., for the I. A. M.Mr. A. B. Cranor,of Shreveport, La., for the Brotherhood.Miss Frances Lopinsky,of counsel to the Board.DECISIONDIRECTION' OF ELECTIONANDORDERSTATEMENT ,OF THE CASEUpon petitions duly filed by International Association of Ma-chinists,Lodge1764, herein called theIAM, andBrotherhood ofRailroad Trainmen, herein called the Brotherhood,alleging that ques-tions affecting commerce had arisen concerning the representation ofemployees of Monsanto Chemical Company, Marshall, Texas,"hereincalled theCompany, the NationalLabor Relations Board provided foran appropriate hearing upon due notice beforeGlennL. Moller, TrialExaminer.Said hearing was held at Marshall,Texas, on March 7,1944.The Company,the IAM,and the Brotherhood appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues.'The TrialExaminer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case,the Board makes the following:1we hereby approve a stipulation of, the parties correcting certain inaccuracies in therecord and direct that the corrections be physically incorporated into the record.56 N. L.R. B., No. 37.178 MONSANTO CHEMICAL COMPANYFINDINGS OF FACT1.THE BUSINESS OF, THE COMPANY-179Monsanto Chemical Company (Longhorn Ordnance Works), aDelaware corporation, operates a plant known as the Karnack plantnear Marshall, Texas, where it is engaged in the manufacture of ex-plosives for the United States Government.During the months of-March, April, and May 1943, the Company received at its Karnackplant approximately 73 percent of its raw materials from points out-side the State of Texas.During thesameperiod, the Companyshipped 64 percent of the finished products of that plant to pointsoutside the State of Texas.During. the course of the year 1943, theCompany's saleson products manufactured and shipped from theplant exceeded $100,000 in value.-The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.-II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, Lodge 1764, affiliated with-the,American Federation of Labor, is a labor organization admittingto membership certain employees of the Company.Brotherhood of Railroad Trainmen,is a labor organization admit-ting to membership, certain employees of 'the- Company.In. THEQUESTION CONCERNING REPRESENTATION IN CASENO.1 16-R-846;THE ALLEGEDQUESTION CONCERNINGREPRESENTATION IN CASE NO.16-R-828The Company has `refused to grant recognition to either union asexclusive bargaining representative for the employees whom it pro-poses to, represent unless and until'it has been certified by ,the Boardin an- appropriate unit.ing, supplemented by a statement of the Trial Examiner made at thehearing, indicates that the Brotherhood represents a substantialnumber of employees in the unit hereinafter found appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, in the unit allegedto he appropriate by the Brotherhood, within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act. Since, however, we here-inafter find' that the unit petitioned for by the IAM is inappropriate.2 The Brotherhood submitted17 authorizationcards allof which, withthe exception of Iwhich was undated, were dated in December 1943There were 25 railroad employees em-ployed by the Company at the time of the hearing 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe find that no question affecting commerce has arisen concerning therepresentation of employees in the unit alleged to be appropriate bythe IAM,,within the meaning of Section 9 (c) and Section2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITSThe ,Company is organized into departments and divisions.Withthe exception,of the administrative department, each department is inthe charge of a superintendent, and each division is in the charge ofa foreman or other named supervisory employee.The Transportation.Department includes,inter alia,the Automobile and the RailroadDivisions; ' the Production Department includes,,inter alia,the, Acidand the T. N. T., Divisions; 3 the Maintenance Department includes -iii,five divisions, laborers, painters, carpenters, cement finishers, brick-layers,machinists, millwrights, oilers, toolroom attendants, welders,lead burners, sheet metalworkers, blacksmiths, pipe fitters, insulators,instrument mechanics, electricians, 4, and riggers.The JAM requests a unit' of machinists, millwrights, oilers, tool-room attendants, welders, lead burners, blacksmiths, pipe fitters, in-sulators, and instrument mechanics, in the Company's MaintenanceDepartment, auto mechanics in the Automotive Division of the Trans-Railroad Division of the Transportation Department, and utilitymechanics in the Powerhouse and in the production departments.The Brotherhood requests a unit of all engineers, conductors, switch-men, weighmasters, and clerks, excepting confidential clerks in theRailroad Division of the Transportation Department.The Companycontends that a plant-wide unit is most appropriate for bargainingwith its employees and suggests that the best alternative therefor isdepartmental or division-wide units, i. e., that the JAM representemployees of the entire maintenance department; that the various cate-gories of mechanics in other departments not be included in the unitbut be considered constituents of units comprising employees of their,respective departments, and that the Brotherhood's requested unit beexpanded to include track repairmen in the Railroad Division, makingthe unit division-wide.The employees whom the Brotherhood would represent constitute awell-defined craft from which track maintenance and repairmen are3Productionemployees in these two divisions, excluding utility mechanics and truckdrivers,are represented by Chemical_Workers UnionNo 23505, A.F. of L. SeeMatter ofMonsantoChemical Company,53 N. L. R. B.784; certification issued December 30, 1943.4 Electriciansare representedby theInternational Brotherhood of Electrical Workers,A F of I. SeeMatter of Monsanto Chemical Company,51 N. L.R. B. 902; certificationissuedAugust 20, 1943. MONSANTO CHEMICAL COMPANY181generally excluded.'Although there is merit in the Company's con-tention that the Railroad Division is an integral part of the plant,and the employees therein might appropriately be represented in adepartmental or plant -wide unit, no other labor organization is pres-ently seeking to represent the employees claimed by the Brotherhoodin any such unit as the Company advocates.We find, therefore, thatall engineers, conductors, switchmen, weighmasters; and clerks inthe Railroad Division of the Company's Transportation Department,excluding confidential clerks and all supervisory employees, withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.The unit requested by the IAM is coextensiye neither with a craftnor with any operating department of the Company. It is true thatemployees in all the categories comprising this proposed unit havebeen organized for collective bargaining purposes, but that fact alonedoes not warrant a finding that so heterogeneous a'group constitutesan appropriate unit within the meaning of Section 9 (b) of the Act .6Since,' in our opinion, the unit for which the IAM has petitioned isneither -homogeneous nor functionally coherent we find that it is in-appropriate.We shall, therefore, dismiss. the IAM's petition.V.THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of, National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDri cTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Monsanto ChemicalCompany, Marshall, Texas, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30). days from° SeeMatter of Houston ShipbuildingCo., 46 N. L. R. B. 161;Matter of Inspiration Con-soltidatedCopper Company,44 N L. R B. 1160.° See Matterof TrianglePublications,Inc.,40 N. L. R. B.1330,see alsoMatterof BohnAlum.anusm & Brass Corporation,52 N. L.R. B. 1305. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe date of this Direction, under,the direction, and supervision of theRegional' Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the,employees in.the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present' themselves in person at the polls, buts ex-cluding any who have since quit or been discharged for 'cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Brother-hood of Railroad Trainmen for the purposes of collective bargaining.I+ORDERUpon,the basis of the foregoing findings of fact and upon the entirerecord in the cases, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Monsanto Chemical Company, Marshall, Texas, filedby International Association of Machinists, Lodge 1764, in Case No.16-8-828, be and it hereby is, dismissed.CHAIRMAN Marais took no part -in the consideration of the aboveDecision, Direction of Election and.Order. "